J-A05043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MONROE-PIKE LAND, LLC,                       IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

SYLVIA E. HINTON, TRUSTEE OF THE
GLENN C. YOUNKIN REVOCABLE LIVING
TRUST AGREEMENT DATED OCTOBER
31, 2000, AND THE GLENN C. YOUNKIN
REVOCABLE LIVING TRUST AGREEMENT
DATED OCTOBER 31, 2000,

                        Appellees                No. 2283 EDA 2014


                    Appeal from the Order June 27, 2014
              In the Court of Common Pleas of Monroe County
                   Civil Division at No(s): 4777 Civil 2011


BEFORE: GANTMAN, P.J., SHOGAN, and ALLEN, JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED APRIL 17, 2015

     Appellant, Monroe-Pike Land, LLC (“MPL”), appeals from the order

granting summary judgment in favor of Appellees, Sylvia E. Hinton

(“Ms. Hinton”), as trustee of the Glenn C. Younkin Revocable Living Trust

Agreement Dated October 31, 2000, and the Glenn C. Younkin Revocable

Living Trust Agreement Dated October 31, 2000 (“the Trust”). We affirm.
J-A05043-15


       MPL, by its manager, Robert Brown, signed an agreement of sale

(“Agreement”) on August 4, 2005,1 to purchase two parcels totaling 82.3

acres of unimproved land in Smithfield Township, Monroe County, from the

Trust for $915,000.00. The Agreement required MPL to post a “Feasibility

Deposit” of $25,000.00 upon signing. Agreement, 8/4/05, at ¶ 2. MPL paid

the $25,000 to F. Andrew Wolf, Esquire, who was counsel for the Trust, as

escrow agent. The Agreement provided MPL with two performance periods:

a “Feasibility Period” and an “Approval Period.” Id. at ¶¶ 5, 11a.

       The Feasibility Period gave MPL 180 days to conduct tests and do what

was necessary for it to decide if it was feasible to develop the property.

Agreement, 8/4/05, at ¶ 10a. If MPL’s “Feasiblity Investigation” revealed it

could not develop the property as envisioned, the Agreement required it to

notify the Trust of its desire to terminate before the Feasibility Period ended.

Id. If MPL failed to give timely notice of termination, it forfeited all deposits

to the Trust. Id. The parties could mutually agree by written addendum to

extend this period, which they did four times. Id. at ¶ 11b. According to

the trial court, in the July 2007 Fourth Addendum, the parties agreed this

period had ended. Trial Court Opinion, 6/27/14, at 2.

____________________________________________


1
   MPL, Ms. Hinton, and the complaint assert the Agreement was entered
into on June 27, 2005. The trial court lists the execution date as August 4,
2005. Trial Court Opinion, 6/27/14, at 1. We note that Ms. Hinton signed
the Agreement on July 25, 2005, and Robert Brown signed it for MPL on
August 4, 2005.



                                           -2-
J-A05043-15


      Within five days following the expiration of the Feasibility Period, the

Agreement required MPL to deliver a check for $50,000.00 (“Second

Deposit”),   provided   MPL   had   not   exercised   its   right   to   terminate.

Agreement, 8/4/05, at ¶ 2b.     The trial court noted that because MPL had

made three deposits of $10,000 in consideration for the three extensions of

the Feasibility Period, the parties agreed in the Fourth Addendum that MPL

would deliver $20,000, which together with the $30,000 in additional

Feasibility Period deposits, would constitute the Second Deposit provided for

in the Agreement. Trial Court Opinion, 6/27/14, at 2.

      The Approval Period gave MPL time to obtain necessary governmental

approvals for its planned project.    Agreement, 8/4/05, at ¶ 11.            Under

Paragraph 11, MPL had nine months from the execution date to obtain “final

subdivision and/or land development approval from Smithfield Township.”

Id. at ¶ 11(a). In the event that MPL was unable to obtain approval within

the nine-month period, it had three options: (1) terminate the Agreement;

(2) waive the approvals and proceed to closing; or (3) extend the closing

date six months by providing an additional $50,000 deposit. Id. at ¶ 11(b).

If MPL chose the third option and had still not received approval, it again had

the option to terminate the Agreement, waive the approvals and proceed to

closing, or extend the closing date, this time on a month-to-month basis for

up to twelve months at the cost of $5,000.00 per month. Id. at ¶ 11(c). If

MPL terminated the Agreement under any of the paragraph eleven


                                     -3-
J-A05043-15


provisions, the deposit would be retained by Appellees.       Id.; Trial Court

Opinion, 6/27/14, at 3.

      The relevant portions of the Agreement, referenced above, are as

follows:

      2.    Purchase Price. The price to be paid by Buyer for the
      Land    shall   be    NINE    HUNDRED       FIFTEEN THOUSAND
      ($915,000.00) DOLLARS (“Purchase Price”). The Purchase Price
      is allocated between the parcels as follows: Parcel 1 =
      $840,000; Parcel 2 = $75,000. The Purchase Price shall be paid
      to the Seller by the Buyer in the following manner:

             a.    TWENTY FIVE THOUSAND DOLLARS ($25,000.00)
      delivered by Buyer to Seller’s Attorney, as escrow agent,
      (“Escrow Agent”) by Buyer’s plain check and to be held by
      Escrow Agent under the terms hereof (“Feasibility Deposit”).
      The Feasibility Deposit shall be held by Escrow Agent until the
      expiration of the Feasibility Period under Paragraph 10 of this
      Agreement. If Buyer does not exercise its right to terminate this
      Agreement under Paragraph 10(a), the Feasibility Deposit shall
      be released by Escrow Agent to Seller within five (5) days
      following the expiration of the Feasibility Period.       If Buyer
      exercises its right to terminate this Agreement under Paragraph
      10 hereof, the Escrow Agent shall, depending on the option
      chosen by Buyer under Paragraph 10.a., either return the
      Feasibility Deposit in full to Buyer or release it to Seller within
      five (5) days after notice of termination.

            b.    The additional sum of FIFTY THOUSAND DOLLARS
      ($50,000.00) (“Second Deposit”) shall be delivered by Buyer to
      Seller by Buyer’s plain check within five (5) days following the
      expiration of the Feasibility Period under Paragraph 10 of this
      Agreement, if Buyer has not exercised its right to terminate this
      Agreement under the said Paragraph 10.

                                     * * *

      10. Conditions of Closing. Buyer’s obligation to proceed to
      Closing under the terms of this Agreement is expressly
      conditioned upon the following:


                                     -4-
J-A05043-15


            a.    Feasibility Period. Buyer shall have One Hundred
     Eighty (180) days from the Execution Date (“Feasibility Period”)
     to perform any and all tests, studies, examinations and other
     investigations of any nature whatsoever of the Land, the
     conditions of the Land, and the feasibility of Buyer’s plans to
     develop the Land, in Buyer’s sole discretion, including but not
     limited to preparation and submission of sketch plans, surveys,
     soils studies, environmental audits, surveys and analyses,
     determination of availability and feasibility of water service and
     on-site septic and/or sewer systems (“Feasibility Investigation”).
     If Buyer determines, for any reason whatsoever in Buyer’s sole
     discretion, that any condition of the Land is not acceptable or
     satisfactory to Buyer, or that Buyer’s plans for the Land are not
     feasible, Buyer may terminate this Agreement by providing
     Seller with written notice of termination.         Said notice of
     termination must be given on or before the expiration of the
     Feasibility Period, and notice is deemed to have been given as of
     the date of mailing. If Buyer does not give notice of termination
     as required, the Buyer shall have waived its right to terminate
     the Agreement under this Paragraph 10(a) and the Agreement
     shall remain in full force and effect, and the Feasibility Deposit
     shall be released by Escrow Agent to Seller within five (5) days
     following expiration of the Feasibility Period.

                                  * * *

     11.   Approvals to be Obtained by Buyer.

            a.    Buyer intends to obtain preliminary and final
     subdivision and/or land development approval from Smithfield
     Township (the “Township”) for the subdivision and land
     development of the Land for various residential and commercial
     uses as Buyer desires, and Buyer intends to obtain any and all
     other approvals required or deemed desirable by Buyer in order
     to develop the Land for such uses in accordance with local, state
     and federal ordinances, laws and regulations (together, the
     subdivision and/or land development approvals and all other
     approvals are referred to herein as the “Approvals”). Subject to
     the requirements hereafter set forth for the payment of
     additional deposits to Seller and the right to extend the Closing
     Date if such approvals have not been obtained, Buyer shall have
     Nine (9) Months from the Execution Date (the “Approval Period”)
     to obtain the Approvals. Buyer agrees to proceed with all due
     diligence to obtain the Approvals.

                                   -5-
J-A05043-15


              b.   In the event that Buyer has not obtained the
      Approvals within the Approval Period, Buyer may, in its sole
      discretion and at its sole option, (i) elect to terminate the
      Agreement by written notice thereof to Seller at least fifteen
      (15) days prior to the expiration of the Approval Period, or (ii) to
      waive the Approvals contingency and proceed with Closing, or
      (iii) to extend the Closing Date for an additional Six (6) months
      (to Fifteen (15) months from the Execution Date) by paying an
      additional deposit in the amount of $50,000 to Seller by Buyer’s
      plain check (the “Extension Deposit”) sent not later than the end
      of the Approval Period.

             c.    In the further event that Buyer has not obtained the
      Approvals within the Approval Period, as extended, Buyer may,
      in its sole discretion and at its sole option, (i) elect to terminate
      the Agreement by written notice thereof to Seller at least fifteen
      (15) days prior to the expiration of the Approval Period as
      extended, or (ii) to waive the Approvals contingency and
      proceed with Closing, or (iii) to extend the Closing Date on a
      month to month basis for up to twelve (12) additional months
      (to Twenty-seven (27) months total from the Execution Date) by
      the payment of FIVE THOUSAND ($5,000.00) DOLLARS per
      month, each payable within SEVEN (7) DAYS of the beginning of
      each of such months which beginning shall be deemed to be the
      monthly anniversary date of the Execution Date.

      In the event Buyer elects to terminate the Agreement, the
      Deposit shall be retained by Seller and this Agreement shall be
      null and void, and the parties hereto shall have no further rights,
      duties, obligations or liabilities hereunder.

Agreement, 8/4/05, at ¶¶ 2a, b; 10a; 11a, b, c.

      On April 2, 2008, MPL’s counsel, Charles Vogt, Esquire, sent Mr. Wolf a

check payable to Ms. Hinton for $50,000.00.          The accompanying letter

indicated, in pertinent part, as follows:

      The understanding is that the payment of this amount is in the
      form of an additional deposit and acts to extend the Approval
      Period for 6 months through September 30, 2008 and further
      that beginning October 1, 2008 the Buyer may at its option
      further extend the Approval Period on a month to month basis

                                      -6-
J-A05043-15


      upon the payment of additional deposits in the amount of $5,000
      per month.

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit F (Vogt Letter,

4/2/08).

      MPL continued to pay the Trust $5,000.00 per month for one year

from October 2008 through September 2009.          On September 16, 2009,

Attorney Wolf sent Attorney Vogt an email stating that the Approval Period

would expire on September 30, 2009.         Appellees’ Motion for Summary

Judgment, 9/3/13, at Exhibit G (Wolf Email, 9/16/09). Notwithstanding this

email, MPL sent $5,000 checks in October, November, and December 2009,

and January 2010.      Appellees did not cash these checks.       Trial Court

Opinion, 6/27/14, at 4.

      MPL filed its complaint on May 31, 2011, alleging Appellees breached

the Agreement by failing to negotiate the final four payments and thus,

failed to “adhere to the terms of the April 2, 2008 letter.”       Complaint,

5/31/11, at ¶ 29. MPL sought return of the $200,000.00 in deposits it paid

to Appellees under the terms of the Agreement, plus additional costs

including attorneys’ fees. Id. at ¶ 30. Appellees filed an answer and new

matter on July 28, 2011. Answer, 7/28/11. Following discovery, Appellees

moved for summary judgment on September 3, 2013, arguing primarily

“that the April 2 letter had no binding effect and that under the terms of the

Agreement, [the Trust was] entitled to retain the deposits.”      Trial Court




                                    -7-
J-A05043-15


Opinion, 6/27/14, at 4; Appellees’ Motion for Summary Judgment, 9/3/13,

at 3.

        On June 27, 2014, the trial court granted Appellees’ motion for

summary judgment. MPL filed a notice of appeal on July 24, 2014. Both the

trial court and MPL complied with Pa.R.A.P. 1925.

        MPL raises the following issues in its brief:

          I.   Whether the trial court erred in determining that there was
               no genuine issue of material fact regarding the parties’
               interpretation of the Agreement of Sale, Addenda and April
               2, 2008 letter?

         II.   Whether the trial court erred in applying paragraphs 11. b.
               (iii) and 11. c. (iii) of the Agreement of Sale as being
               dispositive of the parties’ intent?

        III.   Assuming arguendo that the parties did not have a
               mut[u]al understanding as to the terms of the April 2,
               2008 letter, did the trial [c]ourt err in determining
               Appellant Monroe-Pike Land, LLC was not entitled to a
               refund of the additional deposits made in reliance upon its
               interpretation of the April 2, 2008 letter?

MPL’s Brief at 2.

        Preliminarily, we note that despite putting forth three separate issues

in its Statement of Questions Involved pursuant to Pa.R.A.P. 2116, MPL fails

to divide its argument “into as many parts as there are questions to be

argued . . . nor does it “have at the head of each part—in distinctive type or

in type distinctively displayed—the particular point treated therein, followed

by such discussion and citation of authorities as are deemed pertinent.”

Pa.R.A.P. 2119(a); MPL’s Brief at 12–28.                Indeed, MPL presents one


                                        -8-
J-A05043-15


contention in the argument section of its brief, asserting that the “primary

issue in this case is whether Charles Vogt’s letter of April 2, 2008[,] acted to

modify the underlying Agreement.” MPL’s Brief at 14—15. As we decided in

Cigna Corp. v. Executive Risk Indem., Inc., ___ A.3d ___, 2015 PA

Super 43, *5 n.9 (Pa. Super. Filed February 27, 2015), however, we do not

find the issue waived.

      When addressing summary judgment, our scope of review is plenary,

and “we apply the same standard as the trial court, reviewing all the

evidence of record to determine whether there exists a genuine issue of

material fact.”   Nat’l Cas. Co. v. Kinney, 90 A.3d 747, 752 (Pa. Super.

2014). Our Supreme Court has described the applicable standard of review

as follows:

      An appellate court may reverse the entry of a summary
      judgment only where it finds that the lower court erred in
      concluding that the matter presented no genuine issue as to any
      material fact and that it is clear that the moving party was
      entitled to a judgment as a matter of law. In making this
      assessment, we view the record in the light most favorable to
      the non-moving party, and all doubts as to the existence of a
      genuine issue of material fact must be resolved against the
      moving party. As our inquiry involves solely questions of law,
      our review is de novo.

             Thus, our responsibility as an appellate court is to
      determine whether the record either establishes that the
      material facts are undisputed or contains insufficient evidence of
      facts to make out a prima facie cause of action, such that there
      is no issue to be decided by the fact-finder. If there is evidence
      that would allow a fact-finder to render a verdict in favor of the
      non-moving party, then summary judgment should be denied.




                                     -9-
J-A05043-15


Reinoso v. Heritage Warminster SPE LLC, 2015 PA Super 8 at *3 (Pa.

Super. 2015) (internal citations omitted). “The appellate Court may disturb

the trial court’s order only upon an error of law or an abuse of discretion.”

Nat’l Cas. Co., 90 A.3d at 753 (citing Caro v. Glah, 867 A.2d 531, 533 (Pa.

Super. 2004)).

      As noted by the trial court, the parties “do not quarrel over the

meaning of the Agreement’s express terms.” Trial Court Opinion, 6/27/14,

at 6. Rather, at issue “is the April 2 letter and its legal effect, if any.” Id.

MPL argues that Attorney Vogt’s letter of April 2, 2008, modified the

underlying Agreement.     MPL asserts that despite the fact that the Fourth

Addendum allowed it to extend the Approval Period beyond March 30, 2008,

there is no provision in the Agreement that controls such an extension.

Thus, it contends, “the parties were left to negotiate their own terms with

regard to extension of the Approval Period,” and that was the import of the

April 2, 2008 letter. MPL’s Brief at 17. MPL maintains that upon paying the

$50,000.00 followed by the monthly $5,000 payments, it was “under the

absolute belief that the monthly extensions of the Approval Period were

open-ended as long as [MPL] kept making the monthly $5,000.00

payments.” Id. at 18. MPL suggests that the wording of the April 2, 2008

letter, in conjunction with the Agreement, are patently clear and contain no

ambiguities. Other than cases citing applicable standards, it cites no case

law in support of its position.    In the alternative, MPL asserts that the


                                     - 10 -
J-A05043-15


April 2,     2008   letter   contains      ambiguous    terms,      making   the   case

inappropriate for a grant of summary judgment. Id. at 22.

        Appellees’ position is that the April 2, 2008 letter merely confirmed

MPL’s      preexisting   right   to   an   extension   of   the    Agreement    through

September 30, 2009.          They posit the April 2nd letter did not propose an

extension in perpetuity. Instead, the check MPL sent with the April 2, 2008

letter was merely payment, as outlined in the Agreement, to secure an

extension through September 30, 2008.               Appellees further contend that

Attorney Vogt conceded this fact in an email, discussed infra.

        The motion for summary judgment includes copies of emails between

Attorneys Vogt and Wolf on April 1, 2008, and April 2, 2008.                   Appellees

assert that in an email from MPL’s counsel, Mr. Vogt, to Mr. Wolf of the

Trust, MPL forwarded the draft of a fifth addendum proposing to extend the

approval period indefinitely.         Appellees’ Brief at 2.      While the attachment

referenced in the email is not identified in the certified record, the email

states as follows:

        In an effort to clarify where we are on this and confirm what I
        believe is the Buyer’s obligation to begin approval period
        extension payments, I have drafted the attached. If this is
        acceptable, let me know and I will get Bob’s signature and the
        first check for delivery to Mrs. Hinton.

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit F (Vogt Email,

4/1/08, 11:57 A.M.).




                                           - 11 -
J-A05043-15


      Appellees responded that per the Agreement, the Approval Period

could be extended for six months through September 30, 2008, if MPL paid a

lump sum of $50,000.00. Thereafter, the Approval Period could be extended

on a month-to-month basis—not indefinitely—through September 30, 2009,

at the cost of $5,000 per month.      All of these funds would be credited

toward the final purchase price “or forfeited if the transaction is terminated

by” MPL. That verbatim email is as follows:

      I reviewed my prior emails to Mrs. Hinton on the Agreement of
      Sale extension of Approval Period issue. These communications
      date back to the Fourth Addendum signed back in June. My
      recollection is that the Fourth Addendum extended the Approval
      Period through 3/30/08.         The existing provisions of the
      Agreement already provided for a six (6) month extension of the
      Approval Period through 9/30/08 for a lump sum extension fee
      to the Trust of $50,000. The Approval Period could then be
      extended through 9/30/09 on a month to month basis with
      additional monthly deposits of $5,000. All funds paid to the
      Trust would be credited toward the Purchase Price or forfeited if
      the transaction is terminated by Buyer.

      If I am correct, the attached Fifth Addendum would modify the
      existing terms of the Agreement. Your thoughts?

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit F (Wolf Email,

4/1/08, 12:19 P.M.).

      MPL replied, attempting to clarify whether all lump-sum payments had

previously been paid, and asking, if not, whether MPL then owed an

additional $50,000.    That email from Attorney Vogt, in total, stated as

follows:

      l thought all lump sum deposits had been paid. Apparently
      $75,000 has been paid. You are saying $50,000 more is now

                                    - 12 -
J-A05043-15


       due bringing that total to $125,000 and then in six months the
       $5,000 per month starts—correct?

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit F (Vogt Email,

4/1/08, 3:31 P.M.).

       Appellees’ attorney responded affirmatively.      Mr. Wolf replied as

follows:

       That was my analysis back in June, 2007. I believe that it was
       based on the conclusion of the Feasibility Period and start of the
       Approval Period as discussed in the original Agreement. It
       certainly is worth taking another look at the original Agreement
       and modifications per the Addenda.

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit F (Wolf Email,

4/1/08, 4:22 P.M.).

       The next day, apparently having reviewed an unsigned preliminary

draft instead of the final addendum to which the parties had agreed, MPL

wrote back in agreement, indicating that either he or his client had been

confused about the terms of one of the addenda. Mr. Vogt wrote:

       It appears you may be correct. I reviewed this with Bob[2] and
       his bookkeeper and an old draft addendum was apparently not
       the one signed. I have a check from Bob for the $50,000 which
       I will send with a cover letter for your delivery to Mrs. Hinton.

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit F (Vogt Email,

4/2/08, 3:20 P.M.). The proposed fifth addendum was not signed.


____________________________________________


2
    Bob is presumably Robert Brown, MPL manager, who signed the
Agreement for MPL.



                                          - 13 -
J-A05043-15


      As September 30, 2009, approached, Attorney Wolf of the Trust sent

Attorney Vogt of MPL an email on September 16, 2009, summarizing the

events up until that point and asking how MPL wished to proceed.           That

email, verbatim, stated as follows:

      I had to blow the dust from the yellowed pages of my file to
      research the significance of the end of this month (9/30/09, not
      9/25/09) with respect to the Agreement of Sale. The Fourth
      Addendum signed by Bob on 7/19/07 extended the Approval
      Period through 3/30/08 for an additional payment of $50,000.
      Thereafter, he has exercised his right to extend the Approval
      Period for an additional 12 months at $5,000 per month. That
      would get us to 9/30/09. The Approval Period time frame is set
      forth in Paragraph 11 of the original Agreement. Please let me
      know how Bob wants to proceed. Thanks.

Appellees’ Motion for Summary Judgment, 9/3/13, at Exhibit G (Wolf Email,

9/16/09, 2:51 P.M.).

      MPL maintains that the April 2, 2008 letter and Appellees’ subsequent

actions reflect an acceptance of the letter’s terms, and that Appellees’ failure

to negotiate the deposit checks after September 2009 was a breach of the

Agreement.     Appellees assert that the April 2, 2008 letter “merely

commemorated the emails between counsel confirming that a 5th Addendum

was unnecessary because MPL already had an extension through September

2009.” Appellees’ Brief at 9. Appellees contend the April 2, 2008 letter was

merely MPL’s attempt to negotiate a fifth addendum providing for an open-

ended Approval Period.

      “The goal of contractual interpretation is to ascertain the intent of

parties at the time they entered the disputed agreement and to give effect

                                      - 14 -
J-A05043-15


to the agreement’s terms.” Helpin v. Trustees of Univ. of Pennsylvania,

969 A.2d 601, 610 (Pa. Super. 2009). “In cases of a written contract, the

intent of the parties is the writing itself.” Lesko v. Frankford Hosp.-Bucks

Cnty., 15 A.3d 337, 342 (Pa. 2011).      “[I]n determining the intent of the

contracting parties, all provisions in the agreement will be construed

together and each will be given effect.”     LJL Transp., Inc. v. Pilot Air

Freight Corp., 962 A.2d 639, 647 (Pa. 2009).

      We agree with the trial court that a plain reading of the Agreement

and the four addenda, “notwithstanding the support offered by the April 2,

[2008] letter and series of emails between the parties’ attorneys,” compels

the conclusion that Appellees did not breach the Agreement by refusing to

negotiate any of the checks received after September 30, 2009. Trial Court

Opinion, 6/27/14, at 8. We rely on the trial court’s reasoning, as follows:

      As originally drafted and executed on August 4, 2005, the
      Agreement provided [MPL] with nine months from the date of
      execution to obtain approvals from the township. Under the
      third addendum, the parties agreed that the original nine-month
      Approval Period would not begin to run until January 1, 2007,
      and would expire on September 30, 2007, “unless extended as
      provided.” Under the fourth addendum, the parties agreed to
      increase the original Approval Period by an additional six months
      through March 30, 2008. At no point, however, did the parties
      agree to modify the terms of Paragraph 11(b)(iii), which
      permitted [MPL], in the event it had not obtained the necessary
      approvals within the Approval Period, to extend the Approval
      Period “for an additional Six (6) months . . . by paying an
      additional deposit in the amount of $50,000 to [Appellees] by
      [MPL’s] plain check (the “Extension Deposit”) sent not later than
      the end of the Approval Period.” ([Appellees’] Mot. Ex.A.) For
      the purposes of Paragraph 11(b)(iii), the original Approval Period
      ended on March 30, 2008, meaning that [MPL] had the option to

                                    - 15 -
J-A05043-15


     extend the Approval Period until September 30, 2008, by
     providing a $50,000 lump sum payment to [Appellees]. And this
     is exactly what [MPL] did, as evidenced by the April 2 letter and
     the set of emails the parties’ attorneys exchanged. In the April
     2 letter, [MPL’s] attorney specifically wrote that “the
     understanding is that the payment of this amount is in the form
     of an additional deposit and acts to extend to the Approval
     Period for 6 months through September 30, 2008.”             This
     language is entirely consistent with the terms of Paragraph
     11(b)(iii).

           So, too, was [MPL’s] attorney’s note in the April 2 letter
     “that beginning October 1, 2008 [MPL] may at its option further
     extend the Approval Period on a month to month basis upon the
     payment of additional deposits in the amount of $5,000 per
     month.” As previously noted, Paragraph 11(c)(iii) allowed for
     [MPL] to further extend the Approval Period “on a month to
     month basis for up to twelve (12) additional months . . . by the
     payment of FIVE THOUSAND ($5,000.00) DOLLARS per month.”
     Without further written amendment, the Agreement did not
     provide for any extension of the Approval Period beyond twenty-
     seven months.3
          3
             The Agreement allowed for an initial nine-month
          Approval Period, followed by the additional six-
          month period at the cost of $50,000 and the final
          month-to-month period for up to twelve months as
          the cost of $5,000 per month for a total of twenty-
          seven months.

            Despite claims to the contrary now, [MPL’s] understanding
     of these provisions was demonstrated through its remittal of the
     $50,000 check with the April 2 letter in order to extend the
     Approval Period through September 30, 2008, and the
     subsequent $5,000 checks that it sent to [Appellees] each month
     to extend the Approval Period through September 30, 2009. By
     returning the checks that [they] received for October, November
     and December of 2009 and January 2010, [Appellees] exhibited
     [their] understanding of the Agreement, an understanding that
     perfectly coincided with the terms of Paragraph 11 and reflected
     the mutual understanding of the parties’ attorneys, as expressed
     in the April 2 letter.




                                  - 16 -
J-A05043-15


             Despite all of this, [MPL] argues that the April 2 letter was
      actually an offer to modify the terms of the Agreement to reflect
      an open-ended Approval Period, an offer [Appellees allegedly]
      demonstrated acceptance of through [their] subsequent actions.
      [MPL] makes this argument despite an express provision in the
      Agreement that any modifications to the Agreement had to be
      made in writing and signed by both parties. Under Paragraph
      23, the Agreement “may not be modified or terminated, unless
      in accordance with the terms of the Agreement, except by a
      writing signed by the parties.” The parties, evidently fully aware
      of this provision and its requirements, acted in accordance with
      it four times, as expressed by each of the addenda. Conversely,
      the much-discussed and long-negotiated fifth addendum never
      came to fruition, as the parties could not reach agreement on
      how to extend the Approval Period, whether by a set term or on
      an open-ended basis.

Trial Court Opinion, 6/27/14, at 8–10.

      The trial court went on to reference the Agreement’s provision that it

“may not be modified or terminated, unless in accordance with the terms of

the Agreement, except by a writing signed by the parties.”          Agreement,

8/4/05, at ¶ 23. Acknowledging that parol negotiation still may alter such

an agreement, the trial court stated that here, MPL could not show a

modification.

      [MPL] freely admits that the parties never reached agreement on
      the terms of a fifth addendum, whether in writing or orally, and
      offers no evidence of any other express agreement. [MPL]
      argues that by accepting and negotiating the $50,000 check and
      the subsequent $5,000 checks, [Appellees] acquiesced to what it
      argues are the terms of the April 2 letter.        As previously
      discussed, [Appellees] did no such thing. [Appellees] cashed all
      of the checks received between April 2, 2008, and September
      30, 2009, because [Appellees were] acting in accordance with
      the terms of Paragraphs 11(b)(iii) and (c)(iii) from the original
      Agreement, terms that [MPL] had agreed to and its attorney was
      aware of, as evidenced by the email chain between the parties’
      attorneys.

                                     - 17 -
J-A05043-15


Trial Court Opinion, 6/27/14, at 11.

      Thus, we conclude that as the April 2, 2008 letter merely expressed “a

mutual understanding of certain original terms of the Agreement,” it did not

constitute a modification of the original terms. Trial Court Opinion, 6/27/14,

at 12.   The parties did not agree to a Fifth Addendum, either orally or in

writing, and Appellees’ actions following receipt of the April 2, 2008 letter

were in accordance with paragraphs 11(b)(iii) and 11(c)(iii) of the

Agreement. Id. Therefore, the trial court did not err in concluding that the

matter presented no genuine issue as to any material fact, and it is clear

that Appellees were entitled to judgment as a matter of law.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2015




                                       - 18 -